DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted October 6, 2020. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on October 6, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-7, 9, 10, 13, 14, 18, 21, and 22 are currently pending (corresponding to the January 8, 2021 claim submission).

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 5-7, 9, 10, 13, 14, and 18 are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2016/0309354 (hereinafter “Yerramalli`354”), in view of U.S. Publication No. 2018/0103458 (hereinafter “Tooher”), and in further view of U.S. Publication No. 2016/0316374 (hereinafter “Xu”).

Regarding claims 1, 10, and 14: Yerramalli`354 teaches a user device for a wireless communication system, the user device comprising:
a transceiver, configured to receive a transmission grant (TG) indicating a set of frequency resources in an unlicensed spectrum assigned for transmission to a network node, wherein the transmission grant indicates a subset of the set frequency resources assigned for performing a channel access procedure (See, e.g., [0010], [0080], [0094]-[0097], and [0103]-[0109]; a UE receives an uplink grant for transmission in unlicensed spectrum that includes portions for access procedures.);
a processor, configured to determine a channel access outcome based on the channel access procedure performed in the subset of frequency resources (See, e.g., [0060]-[0067]; an outcome of the access procedure is determined.) and
wherein the transceiver is configured to transmit a first signal (SI) to the network node in the set of frequency resources according to the channel access outcome (See, e.g., [0060]-[0067]; a channel usage beacon signal, i.e. CUBS, and/or transmission data is sent in allocated resources.).
Yerramalli`354 may teach or imply (See, e.g., [0097]; note a portion of the resources is indicated for CCA), but fails to explicitly state the “[indication of] a size of the subset of the set of frequency resources.” To the extent this feature is not inherent or implied by the teachings in Yerramalli`354, Tooher nevertheless teaches a system that overlaps many of the teachings of Yerramalli`354 (See, e.g., [0006] and [0110]-[0113]; an uplink grant is received indicating a set and/or subset of resources for channel access procedures.); and further more explicitly teaches indicating a size of the subset of the set of frequency resources (See, e.g., [0114]-[0130] and/or [0134]-[0147]; note size, length, and timing indications.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Tooher, such as the signaling and configuration functionality, within the system of Yerramalli`354, in order to specify resource portions. 
 Yerramalli`354 modified by Tooher does not explicitly state “wherein the subset of frequency resources is used for a narrowband channel access procedure in the unlicensed spectrum.” To the extent this feature is not inherent or implied (i.e. by virtue of a subset being narrower than the full allocation of resources) within Yerramalli`354 modified by Tooher, it is nevertheless taught in Xu (See, e.g., the abstract, [0012], [0055], [0071]-[0073]; note also figure 9.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xu, such as the spectrum indication functionality, within the system of Yerramalli`354 modified by Tooher, in order to maximize resource utilization.
The rationale set forth above regarding the device of claim 1 is applicable to the node and medium of claims 10 and 14, respectively.

Regarding claims 5, 13, and 18: Yerramalli`354 modified by Tooher and Xu further teaches wherein the subset of the set of frequency resources or the size of the subset of the set of frequency resources is indicated by at least one of: information bits used for Demodulation Reference Signal (DMRS) cyclic shift; explicit bits of the transmission grant; Control Channel Element (CCE) or Enhanced Control Channel Element (ECCE) indices; and a CCE or ECCE aggregation level (See, e.g., Yerramalli`354: [0046], [0069], [0096]. See alternatively or additionally Tooher: [0109], [0147], [0222], [0229], [0263], [0279]; and Xu: [0060]-[0065].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the device of claim 5 is applicable to the node and medium of claims 13 and 18, respectively.

Regarding claims 6 and 7: Yerramalli`354 modified by Tooher and Xu further teaches wherein the transceiver is configured to transmit a second signal (S2) in the set of frequency resources according to the channel access outcome, wherein the transmission of the second signal (S2) precedes the transmission of the first signal (SI) (i.e. claim 6); and wherein the transceiver is configured to transmit the second signal (S2) in the same frequency resources as performed by the narrowband channel access procedure (i.e. claim 7) (See, e.g., Yerramalli`354: [0060]-[0067]; a channel usage beacon signal, i.e. CUBS, and/or transmission data is sent in allocated resources. See also Tooher: [0172]; and Xu: [0077].). The motivation for modification set forth above regarding claim 1 is applicable to claims 6 and 7.

Regarding claim 9: Yerramalli`354 modified by Tooher and Xu further teaches wherein the transmission of the first signal (SI) to the network node comprises at least one of: a Physical Uplink Shared Channel (PUSCH); a Physical Uplink Control Channel (PUCCH); and a Sounding Reference Signal (SRS) (See, e.g., Yerramalli`354: [0045], [0096].).

8.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli`354, in view of Tooher, in further view of Xu, and in further view of one of the following: U.S. Publication No. 2017/0027002 (hereinafter “Yerramalli`002”); U.S. Publication No. 2016/0323915 (hereinafter “Liu”); and U.S. Publication No. 2016/0149676 (hereinafter “Jauh”).

Regarding claims 21 and 22: Yerramalli`354 modified by Tooher and Xu substantially teaches the device  as set forth above regarding claim 1, but does not explicitly state attempting assessment on one carrier and, depending on state, attempting on another. Therefore, Yerramalli`354 modified by Tooher and Xu fails to explicitly state “wherein the channel access procedure includes first performing a wideband channel assessment in the unlicensed spectrum and, in response to the wideband channel assessment identifying the unlicensed spectrum as busy, second performing the narrowband channel access procedure in the unlicensed spectrum and determining an idle portion of the set of frequency resources.” However, this feature is taught by Yerramalli`002 (See, e.g., [0121] and [0138].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yerramalli`002, such as the 
Alternatively, the said limitation is taught by Liu (See, e.g., [0016], [0024], [0040], and [0126].). Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Liu, such as the spectrum division and/or access procedure functionalities, within the system of Yerramalli`354 modified by Tooher and Xu, in order to prioritize licensed or unlicensed carriers.
As a third alternative, the said limitation is taught by Jauh (See, e.g., [0032].). Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jauh, such as the spectrum division and/or access procedure functionalities, within the system of Yerramalli`354 modified by Tooher and Xu, in order to prioritize licensed or unlicensed carriers.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476